Citation Nr: 0815739	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including secondary to a left knee disability.  

2.  Entitlement to service connection for cold symptoms, 
headaches, sinusitis, rhinitis, and face, ear, and neck pain.  

3.  Entitlement to an initial disability rating higher than 
60 percent for dilated cardiomyopathy with premature atrial 
contractions (heart condition).  

4.  Entitlement to a disability rating higher than 10 percent 
for intra-articular calcification of the left elbow with 
degenerative changes.  

5.  Entitlement to a disability rating higher than 10 percent 
for the left knee disability.  

6.  Entitlement to a disability rating higher than 10 percent 
for Morton's neuroma of the right foot.  

7.  Entitlement to an effective date earlier than December 
18, 2001, for the grant of a 10 percent rating for the left 
knee disability.  

8.  Entitlement to an effective date earlier than December 3, 
2002, for the grant of service connection for the heart 
disorder.  

9.  Whether there was clear and unmistakable error (CUE) in 
November 1993 and January 1994 rating decisions that denied 
service connection for the heart disorder.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975 and from July 1977 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2003 and March 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

In a recent January 2008 letter, the veteran stated that he 
disagreed with the December 2007 supplemental statement of 
the case (SSOC) and wanted the RO to reconsider his claims, 
and, if they remained denied, wanted a Travel Board hearing.  
He is unrepresented in this appeal and, therefore, apparently 
did not understand that when he also requested - in that 
same statement, to go ahead and certify his appeal to the 
Board that this meant his file would be physically 
transferred to the Board only to have it returned to the RO 
to honor his Travel Board hearing request.  In any event, he 
must be scheduled for a Travel Board hearing before deciding 
his appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700(a), 20.703, 20.704 (2007).  

Also, with regards to the veteran's left knee, left elbow, 
and right foot claims, during the pendency of the appeal, the 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007) have been interpreted to require 
more specific guidance as to how to substantiate a claim for 
an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The AMC therefore needs to provide him 
corrective notice to comply with this case.

Accordingly, the claims are REMANDED for the following 
development and consideration:

1.  Notify the veteran that to 
substantiate his claims for higher, i.e., 
increased disability ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his left elbow, 
left knee, and right foot disabilities 
and the effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence 
that he may submit should also be 
included.  



The letter should also provide at least 
general notice of the requirements of 
38 C.F.R. § 4.71a, which provides rating 
criteria for the veteran's left elbow, 
left knee, and right foot disabilities.  
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Schedule the veteran for a Travel 
Board hearing at the earliest available 
opportunity.  Notify him of the date, 
time and location of his scheduled 
hearing.  Put a copy of this letter in 
his claims file.  If, for whatever 
reason, he changes his mind and elects 
not to have a Travel Board hearing, or 
fails to report for it, also document 
this in his claims file.  

3.  If there is any additional evidence 
in response to the Vazquez VCAA notice, 
or hearing testimony, then readjudicate 
the claims in light of this additional 
evidence.  If the disposition remains 
unfavorable, send the veteran another 
SSOC and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



